DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 29-34, 36-40, and 42-44 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record when considered as a whole, alone or in combination, fails to neither teach nor render obvious the particular combination of claims 29, 36, and 42 including: a temperature control material distribution structure disposed within the insulated cavity, the temperature control material distribution structure comprising: a first temperature control material distribution structure portion extending along one of the plurality of insulating sidewalls and having an open top, and a second temperature control material distribution structure portion extending along the insulating bottom; wherein the first temperature control material distribution structure portion and the second temperature control material distribution structure portion are configured to at least partly define a flow path extending from an open end to substantially along the entire length of the insulating bottom; and (d) a payload box configured to hold a payload, wherein the payload box includes a payload box bottom and a plurality of payload box sidewalls extending from the payload box bottom, the payload box sized to be retained within the insulated cavity, wherein the second temperature control material distribution structure portion is disposed between the payload box bottom and the insulating bottom, as required by instant claims 29; temperature control material distribution structure disposed within the insulated cavity, the temperature control material distribution structure comprising: a receptacle having an open top proximate to the lid and a portion extending along the insulating bottom, wherein the receptacle is configured to at least partly define a flow path extending from the open top to along the insulating bottom, as required by instant claims 36, nor after disposing the payload box within the insulated cavity. introducing a plurality of temperature control material units through the opening at the upper end to flow along the flow path to along the insulating bottom between the payload box bottom and the insulating bottom, as required by instant claims 42.
Specifically, US 6,666,032 (Rickson) as modified by US 1,707,836 (Wright) teaches many of the features of claims 29 and 36 as outlined in the final Office action mailed December 16, 2021 but fails to disclose a temperature control material distribution structure disposed within the insulated cavity, the temperature control material distribution structure comprising: a first temperature control material distribution structure portion extending along one of the plurality of insulating sidewalls and having an open top, and a second temperature control material distribution structure portion extending along the insulating bottom; wherein the first temperature control material distribution structure portion and the second temperature control material distribution structure portion are configured to at least partly define a flow path extending from an open end to substantially along the entire length of the insulating bottom; and (d) a payload box configured to hold a payload, wherein the payload box includes a payload box bottom and a plurality of payload box sidewalls extending from the payload box bottom, the payload box sized to be retained within the insulated cavity, wherein the second temperature control material distribution structure portion is disposed between the payload box bottom and the insulating bottom, as required by instant claims 29; temperature control material distribution structure disposed within the insulated cavity, the temperature control material distribution structure comprising: a receptacle having an open top proximate to the lid and a portion extending along the insulating bottom, wherein the receptacle is configured to at least partly define a flow path extending from the open top to along the insulating bottom, as required by instant claims 36, nor after disposing the payload box within the insulated cavity introducing a plurality of temperature control material units through the opening at the upper end to flow along the flow path to along the insulating bottom between the payload box bottom and the insulating bottom, as required by instant claims 42. Without some teaching suggestion or motivation in the art one skilled in the art would not be motivated to modify the prior art as claimed without improper hindsight reasoning. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSEY D BAUER whose telephone number is (571)270-7113. The examiner can normally be reached Mon; Tues; Thurs; Fri; 9-7PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSEY D BAUER/Primary Examiner, Art Unit 3763